NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              MAR 27 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        Nos. 13-30020 & 13-30025

              Plaintiff–Appellee,                D.C. Nos. 2:08-CR-21-RHW &
                                                 2:12-CR-21-RHW
  v.
                                                 MEMORANDUM*
ULISES COPAS-VILLEGAS,

              Defendant–Appellant.


                   Appeal from the United States District Court
                     for the Eastern District of Washington
                   Robert H. Whaley, District Judge, Presiding

                            Submitted March 7, 2014**
                                Portland, Oregon

Before: TROTT and W. FLETCHER, Circuit Judges, and BLOCK, Senior District

Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Frederic Block, Senior United States District Judge for
the Eastern District of New York, sitting by designation.
      Ulises Copas-Villegas appeals his conviction for illegal reentry, see 8 U.S.C.

§ 1326, as well as the revocation of his supervised release based on the same

conduct. He argues that the removal proceeding underlying both the conviction

and the revocation did not comport with due process because he was not advised of

the possibility of voluntary departure.

      Copas-Villegas was ordered removed based on a 2002 conviction for a

violation of Washington Revised Code § 69.50.401(a)(1)(i) (2001), which makes it

unlawful “for any person to manufacture, deliver, or possess with intent to

manufacture or deliver, a controlled substance . . . classified in Schedule I or II

which is a narcotic drug.” Because an alien convicted of an aggravated felony is

not eligible for voluntary departure, see 8 U.S.C. § 1229c(a)(1), Copas-Villegas’s

due-process challenge depends entirely on whether his 2002 conviction was an for

“aggravated felony” within the meaning of 8 U.S.C. § 1101(a)(43)(B).

      “[A] state drug crime is an aggravated felony if it would be punishable as a

felony under the federal drug laws.” Rendon v. Mukasey, 520 F.3d 967, 974 (9th

Cir. 2008) (citing Lopez v. Gonzales, 549 U.S. 47, 52-53 (2006)). Copas-Villegas

argues that § 69.50.401(a)(1)(i) proscribes solicitation, while the federal drug laws

do not.




                                           2
      “To determine whether a past conviction qualifies as an aggravated felony,

courts use either the categorical or modified categorical approach.” Murillo-Prado

v. Holder, 735 F.3d 1152, 1156 (9th Cir. 2013) (en banc). Assuming arguendo

that § 69.50.401(a)(1)(i) is categorically overbroad because it proscribes

solicitation, but see In re Hopkins, 976 P.2d 616, 617 (Wash. 1999), we

nonetheless conclude that Copas-Villegas’s 2002 conviction was for an aggravated

felony under the modified categorical approach. In connection with his guilty plea,

Copas-Villegas submitted a written allocution describing his guilt “in [his] own

words”: “On Nov. 1, 2002, in King County, Washington, I did possess with intent

to deliver cocaine, knowing it was a controlled substance.” Thus, Copas-Villegas

admitted to actual possession with intent to deliver, which is unquestionably a

crime under the federal drug laws. See Parrilla v. Gonzales, 414 F.3d 1038, 1044

(9th Cir. 2005) (holding that documents may be considered under the modified

categorical approach “if specifically incorporated into the guilty plea or admitted

by a defendant”).

      AFFIRMED.




                                          3